TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00035-CV



                                Christopher Jay King, Appellant

                                              v.

                                 Nicole Carter King, Appellee



              FROM THE COUNTY COURT AT LAW OF BURNET COUNTY,
              NO. 23017, HONORABLE W. R. SAVAGE, JUDGE PRESIDING



                         MEMORANDUM OPINION


              Appellant Christopher Jay King filed his notice of appeal on January 23, 2007, and

the appellate record was filed the same day. On July 31, 2007, the clerk of this Court sent

appellant notice that his brief was overdue and that his appeal would be dismissed for want of

prosecution if he did not respond to this Court by August 10, 2007. To date, appellant has not

responded to this Court’s notice. Accordingly, we dismiss the appeal for want of prosecution.

Tex. R. App. P. 42.3(b), (c).

                                            __________________________________________

                                            Jan P. Patterson, Justice



Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: September 11, 2007